 

 

Exhibit 10.1

 

FIRST SUPPLEMENTAL INDENTURE

 

THIS FIRST SUPPLEMENTAL INDENTURE dated as of April 29, 2016 is by and among
Wilmington Trust Company, a Delaware trust company, as Trustee (herein, together
with its successors in interest, the “Trustee”), Nicolet Bankshares, Inc., a
Wisconsin corporation (the “Successor Company”), and Baylake Corp., a Wisconsin
corporation (the “Company”), under the Indenture referred to below.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Trustee, the Company and the Successor Company hereby
agree as follows:

 

PRELIMINARY STATEMENTS

 

The Trustee and the Company are parties to that certain Indenture dated as of
March 28, 2006 (the “Indenture”), pursuant to which the Company issued U.S.
$16,598,000 of its Floating Rate Junior Subordinated Note due 2036.

 

As permitted by the terms of the Indenture, the Company, simultaneously with the
effectiveness of this First Supplemental Indenture, shall merge (referred to
herein for purposes of Article VIII of the Indenture as the “Merger”) with and
into the Successor Company with the Successor Company as the surviving
corporation. The parties hereto are entering into this First Supplemental
Indenture pursuant to, and in accordance with, Articles VIII and IX of the
Indenture.

 

SECTION 1. Definitions. All capitalized terms used herein that are defined in
the Indenture, either directly or by reference therein, shall have the
respective meanings assigned them in the Indenture except as otherwise provided
herein or unless the context otherwise requires.

 

SECTION 2. Interpretation.

 

(a)In this First Supplemental Indenture, unless a clear contrary intention
appears:

 

(i)the singular number includes the plural number and vice versa;

 

(ii)reference to any gender includes the other gender;

 

(iii)the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this First Supplemental Indenture as a whole and not to any
particular Section or other subdivision;

 

   

 

 

(iv)reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this First
Supplemental Indenture or the Indenture, and reference to a Person in a
particular capacity excludes such Person in any other capacity or individually
provided that nothing in this clause (iv) is intended to authorize any
assignment not otherwise permitted by this First Supplemental Indenture or the
Indenture;

 

(v)reference to any agreement, document or instrument means such agreement,
document or instrument as amended, supplemented or modified and in effect from
time to time in accordance with the terms thereof and, if applicable, the terms
hereof, as well as any substitution or replacement therefor and reference to any
note includes modifications thereof and any note issued in extension or renewal
thereof or in substitution or replacement therefor;

 

(vi)reference to any Section means such Section of this First Supplemental
Indenture; and

 

(vii)the word “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term.

 

(b)No provision in this First Supplemental Indenture shall be interpreted or
construed against any Person because that Person or its legal representative
drafted such provision.

 

SECTION 3. Assumption of Obligations.

 

(a)Pursuant to, and in compliance and accordance with, Section 8.1 and Section
8.2 of the Indenture, the Successor Company hereby expressly assumes the due and
punctual payment of the principal of and any premium and interest (including any
Additional Interest) on all the Securities and the performance of every covenant
in the Indenture on the part of the Company to be performed, or observed.

 

(b)Pursuant to, and in compliance and accordance with, Section 8.2 of the
Indenture, the Successor Company succeeds to and is substituted for, and may
exercise every right and power of, the Company under the Indenture, with the
same effect as if the Successor Company had originally been named in the
Indenture as the Company.

 

(c)The Successor Company also succeeds to and is substituted for the Company
with the same effect as if the Successor Company had originally been named in
(i) the Amended and Restated Trust Agreement of the Trust, dated as of March 28,
2006 (the “Trust Agreement”), as Sponsor (as defined in the Trust Agreement) and
(ii) the Guarantee Agreement, dated as of March 28, 2006 (the “Guarantee”), as
Guarantor (as defined in the Guarantee).

 

 2 

 

 

SECTION 4. Representations and Warranties. The Successor Company represents and
warrants that (a) it has all necessary power and authority to execute and
deliver this First Supplemental Indenture and to perform the Indenture, (b) that
it is the successor of the Company pursuant to the Merger effected in accordance
with applicable law, (c) that it is a corporation organized and existing under
the laws of Wisconsin, (d) that both immediately before and after giving effect
to the Merger and this First Supplemental Indenture, no Default or Event of
Default, and no event which, after notice or lapse of time or both, would become
an Event of Default, has occurred and is continuing and (e) that this First
Supplemental Indenture is executed and delivered pursuant to Section 8.1(a) and
Article IX of the Indenture and does not require the consent of the
Securityholders.

 

SECTION 5. Conditions of Effectiveness. This First Supplemental Indenture shall
become effective simultaneously with the effectiveness of the Merger, provided,
however, that:

 

(a)the Trustee shall have executed a counterpart of this First Supplemental
Indenture and shall have received one or more counterparts of this First
Supplemental Indenture executed by the Successor Company and the Company;

 

(b)the Trustee shall have received an Officers’ Certificate stating that (i)
this First Supplemental Indenture and the Merger comply with the requirements of
Article VIII of the Indenture; (ii) in the opinion of the signers, all
conditions precedent (including covenants compliance with which constitutes a
condition precedent), if any, provided for in the Indenture relating to the
Merger and this First Supplemental Indenture have been complied with; and (iii)
the Trustee’s execution of the Supplemental Indenture is authorized or permitted
by the Indenture.

 

(c)the Trustee shall have received an Opinion of Counsel to the effect that (i)
all conditions precedent (including covenants compliance with which constitutes
a condition precedent), if any, provided for in the Indenture relating to the
Merger and this First Supplemental Indenture have been complied with; (ii) this
First Supplemental Indenture and the Merger comply with the requirements of
Article VIII of the Indenture; (iii) the Trustee’s execution of the Supplemental
Indenture is authorized or permitted by the Indenture; and

 

(d)the Successor Company and the Company shall have duly executed and filed with
the Secretary of the State of the State of Wisconsin a Certificate of Merger in
connection with the Merger.

 3 

 

 

SECTION 6. Reference to the Indenture.

 

(a)Upon the effectiveness of this First Supplemental Indenture, each reference
in the Indenture to “this Indenture,” “hereunder,” “herein” or words of like
import shall mean and be a reference to the Indenture, as affected, amended and
supplemented hereby.

 

(b)Upon the effectiveness of this First Supplemental Indenture, each reference
in the Securities to the Indenture including each term defined by reference to
the Indenture shall mean and be a reference to the Indenture or such term, as
the case may be, as affected, amended and supplemented hereby.

 

(c)The Indenture, as amended and supplemented hereby shall remain in full force
and effect and is hereby ratified and confirmed.

 

SECTION 7. Execution in Counterparts. This First Supplemental Indenture may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument.

 

SECTION 8. Governing Law; Binding Effect. This First Supplemental Indenture
shall be governed by and construed in accordance with the laws of the State of
New York and shall be binding upon the parties hereto and their respective
successors and assigns.

 

SECTION 9. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this First
Supplemental Indenture or the due execution thereof by the Company or the
Successor Company. The recitals of fact contained herein shall be taken as the
statements solely of the Company or the Successor Company, and the Trustee
assumes no responsibility for the correctness thereof.

 

[Signatures on following page]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed as of the day and year first written above.

 

  BAYLAKE CORP.         By: /s/ Robert J. Cera     Name:  Robert J. Cera    
Title:  President and Chief Executive Officer

 

  NICOLET BANKSHARES, INC.           By: /s/ Robert B. Atwell     Name:  Robert
B. Atwell     Title:  Chairman, President and Chief Executive Officer

 

  WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as
Trustee         By: /s/ Michael H. Wass     Name: Michael H. Wass     Title:
   Vice President

 

   

 